IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ENRICO SPENCER ROBERTS,              NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1360

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 15, 2016.

An appeal from an order of the Circuit Court for Nassau County.
Robert M. Foster, Judge.

Enrico Spencer Roberts, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Julian E. Markham, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR, JAY, and M.K. THOMAS, JJ., CONCUR.